                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION
                                                     §
 Arigna Technology Ltd.,                             §      Case No. 2:21-cv-00054-JRG-RSP
                                                     §
                             Plaintiff,              §
                                                     §      JURY TRIAL DEMANDED
            v.                                       §
                                                     §
 Volkswagen AG et al.                                §
                                                     §
                                Defendants.          §
                                                     §
                                                     §
                                                     §

      STIPULATION TO DISMISS WITHOUT PREJUDICE GENERAL MOTORS
                               COMPANY

       Plaintiff Arigna Technology Ltd. (“Arigna”) and Defendants General Motors Company

and General Motors LLC (“GM”) jointly submit this Stipulation to dismiss without prejudice

Defendant General Motors Company and in support thereof state:

       1.        Arigna filed this action for patent infringement against GM via the First Amended

Complaint (Dkt. 28) on March 9, 2021, alleging infringement of U.S. Patent Nos. 7,397,318 and

8,247,867 (the “Patents-in-Suit”).

       2.        On April 29, 2021, counsel for GM represented to Arigna that General Motors

Company is a holding company and does not make, use, offer for sale, sell, or import into the

United States the accused vehicles or components as alleged in the First Amended Complaint, and

that General Motors LLC is the legal entity responsible for any manufacture, use, sale, offer for

sale, or importation into the United States of the accused vehicles and components alleged in the

First Amended Complaint..

       3.        General Motors LLC has agreed not to withhold relevant discovery, if any,
discovered to be in the possession, custody, or control of General Motors Company on the basis

that is no longer a party to this action. This agreement does not preclude any other objection,

including, without limitation, any privilege objection.

       4.      For purposes of this action only, General Motors LLC has agreed not to object to

any award of damages on the ground that such damages should be assessed against General Motors

Company rather than against General Motors LLC. This agreement does not preclude any other

objection to the damages claimed by plaintiff, including, without limitation, any objection that

alleged damages are based on revenues that are not attributable to making, using, offering for sale,

selling, or importing into the United States the accused products.

       5.      Arigna expressly does not stipulate or agree to any of the foregoing facts and

reserves its right to dispute any of the foregoing factual representations with evidence to the

contrary.

       6.      In reliance upon the representations and warranties made in paragraphs 2-4 above,

Arigna agrees to dismiss General Motors Company, without prejudice as allowed under Rule 41(a)

of the Federal Rules of Civil Procedure.

       7.      Arigna has not released, and nothing in this Stipulation should be construed as a

release or discharge of, any claim Arigna has or may have in the future against any defendant

named in this action or any other asserted infringer of the patents-in-suit. All rights have been

expressly reserved.

       NOW, THEREFORE, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), IT IS HEREBY

STIPULATED AND AGREED, by and between Arigna Technology Ltd., General Motors LLC,

and General Motors Company, that:

       General Motors Company is dismissed without prejudice.




                                                 2
DATED: May 18, 2021   Respectfully submitted,



                      By:           /s/ John Schiltz
                            Matthew R. Berry
                            Email: mberry@susmangodfrey.com
                            Rachel S. Black
                            Email: rblack@susmangodfrey.com
                            Andres Healy
                            Email: ahealy@susmangodfrey.com
                            John E. Schiltz
                            Email: jschiltz@susmangodfrey.com
                            Nicholas Crown
                            Email: ncrown@susmangodfrey.com
                            Danielle Nicholson
                            Email: dnicholson@susmangodfrey.com
                            SUSMAN GODFREY L.L.P.
                            1201 Third Avenue, Suite 3800
                            Seattle, TX 98101-3000
                            Phone: (206) 516-3880
                            Fax: (206) 516-3883

                            Of Counsel:

                            T. John Ward, Jr.
                            Texas State Bar No. 00794818
                            E-mail: jw@wsfirm.com
                            Claire Abernathy Henry
                            Texas State Bar No. 24053063
                            E-mail: claire@wsfirm.com
                            Charles Everingham IV
                            Texas State Bar No. 00787447
                            E-mail: ce@wsfirm.com
                            WARD, SMITH & HILL, PLLC
                            1507 Bill Owens Parkway
                            Longview, TX 75604
                            Phone: (903) 757-6400
                            Fax: (903) 757-2323

                            Attorneys for Arigna Technology Limited




                            3
DATED: May 18, 2021   Respectfully submitted,

                              /s/ Victoria F. Maroulis w/ permission
                      By:     Marissa Ducca
                            Victoria F. Maroulis (admitted to practice in
                            the Eastern District of Texas)
                            Lead Trial Counsel
                            victoriamaroulis@quinnemanuel.com
                            QUINN EMANUEL URQUHART &
                            SULLIVAN, LLP
                            555 Twin Dolphin Dr., 5th Floor
                            Redwood City, CA 94065
                            Telephone:      (650) 801 5000
                            Facsimile:      (650) 801 5100

                            Marissa Ducca (admitted to practice in the
                            Eastern District of Texas)
                            marissaducca@quinnemanuel.com
                            QUINN EMANUEL URQUHART &
                            SULLIVAN, LLP
                            1300 I St NW, Suite 900
                            Washington, D.C. 200005
                            Telephone:     (202) 538 8000
                            Facsimile:     (202) 538 8100


                            G. Blake Thompson (State Bar No. 24042033)
                            blake@themannfirm.com
                            J. Mark Mann (State Bar No. 12926150)
                            mark@themannfirm.com
                            MANN | TINDEL | THOMPSON
                            201 E. Howard St.
                            Henderson, TX 75654
                            Telephone:   (903) 657-8540
                            Facsimile:   (903) 657-6003

                            Attorneys for Defendants General Motors
                            Company and General Motors LLC




                            4
                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that all counsel of record who are deemed to have

consented to electronic service are being served with a copy of this document via the Court’s

CM/ECF system per Local Rule CV-5(a)(3) on May 18, 2021.


                                             /s/ Marissa Ducca
                                             Marissa Ducca
                                             marissaducca@quinnemanuel.com
                                             QUINN EMANUEL URQUHART & SULLIVAN,
                                             LLP
                                             1300 I St NW, Suite 900
                                             Washington, D.C. 200005
                                             Telephone:     (202) 538 8000
                                             Facsimile:     (202) 538 8100
                                             Attorneys for Defendants General Motors
                                             Company and General Motors LLC
